        Case: 3:19-cv-01022-jdp Document #: 13 Filed: 03/18/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 Alisha Kowalski,

                Plaintiff,
 v.                                                               Case No. 19-cv- 01022


 Comenity, LLC d/b/a Comenity,

                Defendant.



                               STIPULATION FOR DISMISSAL

       Plaintiff Alisha Kowalski and Defendant Comenity, LLC hereby jointly request that the

Court dismiss Plaintiff’s claims with prejudice as to Defendant Comenity, LLC , and with all rights

of appeal waived, all parties to bear their own fees and costs.


                                                   /s/ Matthew C. Lein
                                                    Matthew C. Lein
                                                    State Bar No. 1084028
                                                    Attorneys for Plaintiff
                                                    LEIN LAW OFFICES, LLP
                                                    15692 Hwy 63 North
                                                    PO Box 761
                                                    Hayward, Wisconsin 54843
                                                    Telephone: (715) 634-4273
                                                    Facsimile: (715) 634-5051
                                                    mlein@leinlawoffices.com

                                                    David H. Krieger, Esq.
                                                    Attorney ID #9086
                                                    Attorneys for Plaintiff
                                                    HAINES & KRIEGER, LLC
                                                    8985 S. Eastern Ave., Suite 350
                                                    Henderson, NV 89123
                                                    Phone: (702) 880-5554
                                                    FAX: (702) 385-5518
                                                    Email: dkrieger@hainesandkrieger.com
                                                    Attorney for Plaintiff



                                                                                1027141\305210991.v1
Case: 3:19-cv-01022-jdp Document #: 13 Filed: 03/18/20 Page 2 of 2




                                  /s/ Anna-Katrina S. Christakis
                                  Anna-Katrina S. Christakis
                                  State Bar No. 1023871
                                  PILGRIM CHRISTAKIS LLP
                                  321 North Clark Street, 26th Floor
                                  Chicago, Illinois 60654
                                  Ph.: (312) 939-0920
                                  Fax: (312) 939-0983
                                  Email: kchristakis@pilgrimchristakis.com
                                  Attorney for Defendant




                                                             1027141\305210991.v1
